Citation Nr: 1224811	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982 and from August 1989 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously remanded by the Board in September 2009 for further development.  In March 2011, the Board reopened the Veteran's claim for service connection for right ear hearing loss and again remanded both claims on appeal for further development.  


FINDINGS OF FACT

1.  A hearing disability within the standards established by 38 C.F.R. § 3.385 is not demonstrated in the right ear by the evidence of record.

2.  Service connection is in effect for residuals of a left knee injury, currently evaluated as 10 percent disabling.

3.  The satisfactory and probative evidence of record reflects that the Veteran's currently diagnosed right foot disorder did not originate in service or for many years thereafter and is not related to any incident during active service.

4.  The satisfactory and probative evidence of record does not reflect that the Veteran's currently diagnosed right foot disorder is directly related a service-connected left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for the establishment of service connection for a right foot disorder, to include as secondary to a service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in June 2006 and July 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in June 2006 and July 2009, pertaining to the downstream disability rating and effective date elements of her claims, and was furnished a statement of the case in January 2007 with subsequent readjudication in March 2007,  January 2011 and April 2012 and supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, Social Security Administration (SSA) records, private medical records, VA outpatient treatment reports, adequate VA examinations and statements from the Veteran and her representative.  

The Board notes that the January 2010 and June 2011 VA audiology and foot examination reports reflect that the examiners reviewed the Veteran's past medical history, documented her current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in March 2011 to provide the Veteran with an adequate VA examination for right ear hearing loss and a supplemental opinion to the January 2010 VA examination of the foot.  As the June 2011 VA audiology examiner performed all the tests necessary to evaluate the Veteran's current right ear hearing loss, the June 2011 VA examiner of the right foot disorder provided an adequate supplemental opinion and both examiners complied with the Board's remand instructions, the Board is satisfied that the development requested by its March 2011 remand has now been satisfactorily completed and substantially complied with.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board observes that the Veteran was provided VA audiology examinations in August 2006 and June 2011 pursuant to her claim for service connection for right ear hearing loss.  These VA audiology reports indicate that the VA examiners were licensed audiologists.  Also, the reports show that the VA examiners elicited information from the Veteran concerning her history, subjective complaints and the functional effects of her disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the August 2006 and June 2011 VA examination reports were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical testing.  Hence, the Board finds that the August 2006 and June 2011 VA audiology examination reports may be accepted as adequate to determine the current disabling factors of the Veteran's right ear hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

1.  Right Ear Hearing Loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that her current right ear hearing loss is related to her active service.  

The Veteran's DD form 214 from her second period of active service from August 1989 to October 1991 reflects that she was her military occupational specialty (MOS) was that of an ammunition specialist.  Service treatment reports also reflect reference audiograms from August 1989 and January 1990 indicating the Veteran was routinely exposed to hazardous noise in service and she was issued hearing protection during her second period of active service.  Therefore, this evidence supports the Veteran's claims that she was exposed to excessive noise during active service.

Service treatment reports, do not reflect any findings or reports of exposure to loud noise or difficulty hearing during the Veteran's first period of active service from September 1981 to February 1982.  Service treatment reports from the Veteran's second period of active service reflect that upon entry into active service, she did not report any history of hearing loss or ear, nose or throat trouble in the July 1989 Report of Medical History.  A July 1989 entrance examination revealed normal findings of the ears and drums upon clinical evaluation and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
0
5
LEFT
20
0
15
5
5

The Veteran was issued hearing protection in August 1989.  An August 1989 reference audiogram indicated the Veteran was routinely exposed to hazardous noise and she was issued ear plugs.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
10
LEFT
10
5
15
10
5

A January 1990 reference audiogram indicated the Veteran was routinely exposed to hazardous noise and she had been previously issued ear plugs.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
5
10
5
0

In a January 1991 service treatment report, the Veteran complained of muffled sound in the right ear, the ear was irritated an discolored and she was diagnosed with right ear discomfort and referred for further evaluation.  Thereafter in January 1991, the Veteran was noted to have a ringing in the ears, she had loud noise exposure the previous day and had some decrease in hearing.  She was diagnosed with tinnitus.  In a September 1991 Report of Medical History, the Veteran reported no ear, nose or throat trouble and no hearing loss.  A September 1991 separation examination revealed normal findings of the ears and drums upon clinical evaluation and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
30
45
40
30
25

At a December 1993 VA examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15
LEFT
10
0
5
0
0

The average puretone threshold was 11.25 decibels for the right ear and 1.25 for the left.  Maryland CNC speech recognition scores were 100 percent in right and 96 percent in the left.  The Veteran was found to have responses indicating hearing sensitivity was within normal limits bilaterally through 8000 Hertz, immittance results indicated normal middle ear function bilaterally and speech recognition scores were excellent bilaterally.  

At an April 2003 VA examination, the Veteran complained of hearing loss and tinnitus, primarily in the right ear and reported that her situation of greatest difficulty was hearing things presented on the right side.  Noise exposure included a vehicle backfire causing pain and ringing for three to four days and noise from forklifts, generators and trucks for over a 10 year period.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40/30
35/35
35/35
40/30
LEFT
20/15
10/10
20/15
10
15

The average puretone threshold was 33 decibels for the right ear and 13 for the left.  Maryland CNC speech recognition scores were not reported in the right ear and 96 percent in the left ear.  The examiner found that the Veteran's responses indicated mild, flat sensorineural hearing loss in the right ear beginning at 1000 Hertz and left ear responses indicated normal hearing through 8000 Hertz.  She was diagnosed with bilateral sensorineural hearing loss with tinnitus.  The examiner opined that it was as likely as not that the Veteran's military noise exposure contributed to current hearing loss and tinnitus.  

At an August 2006 VA examination, the Veteran denied the presence of tinnitus.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15/10
5
10
10
LEFT
10
5/5
5
5
5

The average puretone threshold was 9 decibels for the right ear and 5 for the left.  Maryland CNC speech recognition scores were 96 percent in right and 92 percent in the left.  The examiner found that otoscopic examination was unremarkable bilaterally, immittance results suggested normal middle ear function bilaterally, responses indicated hearing was within normal limits bilaterally and speech recognition scores were excellent bilaterally.  She was diagnosed with hearing within normal limits bilaterally through all frequencies tested.  

A June 2009 VA outpatient treatment report reflects that the Veteran wore a hearing aid.  

At a June 2011 VA examination, the Veteran complained that she could not hear and was observed to have been unable to hear her name called in the waiting room.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
5
10
5
10

The average puretone threshold was 11.25 decibels for the right ear and 7.5 for the left.  Maryland CNC speech recognition scores were 96 percent in right and 100 percent in the left, both noted as excellent.  The Veteran was diagnosed with normal hearing, excellent word recognition scores and normal middle ear status via tympanometry.  The examiner found that hearing was normal bilaterally and no hearing loss in either ear could be contributed to either period of active military service.  

After a review of the evidence, the Board concludes that entitlement to service connection for right ear hearing loss is not warranted.  In making this determination, the Board observes that while the Veteran's reports of exposure to noise in service are supported by her DD form 214 and service treatment records, the medical evidence of record contains no showing of a bilateral hearing "disability" of the right ear during service or at separation, and the results of the August 2006 and June 2011 VA audiological examinations in the instant case fail to establish a hearing "disability" is indicated at present.  Thus, since section 3.385, as relevant here, prohibits a finding of a "disability" due to impaired hearing, where the requisite hearing status is not met, it is therefore apparent that any bilateral hearing loss (as documented in the VA examination reports of August 2006 and June 2011) does not constitute a presently existing disability, for which service connection may be granted.  For these reasons, the Board determines that the Veteran does not have a hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  

The Board observes that April 2003 VA examination indicating the presence of bilateral hearing loss, while adequate, was not provided during the period of the Veteran's current appeal and no evidence of record has shown the presence of a hearing loss "disability" in the right ear for VA compensation purposes since the Veteran filed her claim for service connection for right ear hearing loss in March 2006, almost three years after the April 2003 VA examination.  

Therefore, the Board finds that there is no satisfactory or probative evidence of record during the period of the appeal demonstrating that the Veteran has a hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  

The Board acknowledges the lay statements by the Veteran that she has hearing loss in the right ear, however, she is not competent to specify that she had or currently has a hearing loss "disability" for VA compensation purposes as this would constitute an audiological conclusion based upon audiometric testing which she is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

In reaching this conclusion, the Board finds that, as noted above, the Veteran was provided an adequate VA examinations in August 2006 and June 2011 pursuant to her current claim for right ear hearing loss which considered both her statements regarding her current hearing loss disability and the results of audiometric testing in applying the rating criteria.  As such, any inadequacies of the VA examinations are not prejudicial to the Veteran's claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  As noted above, Board has concluded that the satisfactory and probative evidence of record clearly demonstrates that the Veteran does not have a current right ear hearing loss "disability" for VA compensation purposes at any time during the period of this appeal, since the Veteran filed her claim in March 2006.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely right ear hearing loss, there can be no valid claim.  

Thus, as the overall evidence of record fails to support a diagnosis of the claimed right ear hearing loss at any time throughout the duration of the appeal, service connection for right ear hearing loss is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

2.  Right Foot Disorder  

In statements presented throughout the duration of the appeal, the Veteran has maintained that her current right foot disorder is related to her service-connected left knee disability.  

Service treatment reports reflect that the Veteran was treated for blisters on her right heel in September 1981 during her first period of active service.  She was thereafter treated for and diagnosed during this period with mild cellulitis of the foot in October 1981, although the left or right foot was not specified.  She was again treated for complaints of blisters on both heels in November 1981.  A March 1986 Report of Medical Examination revealed normal findings of the feet upon clinical evaluation and the Veteran reported no foot trouble in a March 1986 Report of Medical History.  A July 1989 entrance examination at the Veteran's second period of active service revealed normal findings of the feet upon clinical evaluation and the Veteran reported no foot trouble in a July 1989 Report of Medical History.  Likewise, a September 1991 separation examination revealed normal findings of the feet upon clinical evaluation and the Veteran reported no foot trouble in a September 1991 Report of Medical History.  

A February 1992 VA general medical examination and a February 1992 VA examination of the joints reflect no complaints or findings related to a right foot disorder.  The February 1992 VA general medical examination noted normal feet during the physical examination.  

Private and VA medical records from February 1997 to August 2010 reflect the Veteran had a normal x-ray of the right foot in September 2000 and initially complained of right foot pain in October 2000 when she was diagnosed with a neuroma of the second and third metatarsal interspace of the right foot.  Surgical excisions of the right foot neuroma were performed in December 2000 and March 2001.  She was subsequently treated for and diagnosed with a history of Morton's neuroma of the right foot, status post excision neuroma, right foot pain and numbness, peripheral neuropathy of unknown etiology, metatarsalgia of the right foot secondary to neuroma excision, a history of metatarsalgia, plantar fasciitis and abnormal gait.  A May 2001 private x-ray of the right foot revealed mild degenerative changes of the right foot with toe hyperextension.

In a January 2010 VA examination of the feet, the Veteran reported the onset of her right foot pain in September 2000, when she injured her foot falling down the stairs.  She was diagnosed with chronic right foot metatarsalgia, which the examiner found was likely due to and caused by excessive motion of the distal metacarpals and stress due to obesity and weight bearing in the past and present.  The examiner also found metatarsalgia was likely related to the second diagnosis of status post excision, times two, of recurrent Morton's neuroma of the right foot.  He concluded that this second diagnosis was not the result of or caused by military service as it was commonly chronic and recurrent due to excessive motion in the distal metatarsals and stress of weight bearing obesity.  The examiner opined that it was not at least as likely as not that the disability originated during active service as he found no documentations of any foot problems or conditions in the service treatment records during the Veteran's active service and the evidence showed the onset of foot pain in September 2000 after an accident and fall.  He also found that it was less likely than not that the Veteran's right foot disorder was caused by or a result of the Veteran's service-connected left knee disability and was most likely the cause of previous surgery, obesity and weight bearing.  He reported that she walked on the outside of her foot most likely due to the residuals of the previous surgery for Morton's neuroma, due to the pain in the distal metatarsals where the previous surgery was, and not due to knee pain.  The examiner also found that it was less likely than not that the right foot disorder was aggravated as a result of the service-connected left knee disability and was most likely aggravated by her obesity and weightbearing, which was the most prevalent factor.  He noted that he found no medical reference which would implicate a foot condition as due to arthritis in the opposite knee.  Finally, the examiner found that Morton's neuroma was most likely a mechanically induced degenerative neuropathy, which had a strong predilection for the third common digital nerve in middle-aged women.  

In March 2011, the Board remanded the claim for further development based on the Veteran's assertions that her weight gain was the result of her foot disorders and not the cause of such disorders.  She submitted an August 2010 VA outpatient treatment report with weight readings which the Board found supported her contentions that she was not obese at the time of the onset of the Morton's neuroma, in contrast to the January 2010 VA examiner's opinion.  The claim was remanded for a supplemental VA opinion.  

In June 2011, a VA examination was provided for the right foot.  The Veteran was diagnosed with right foot metatarsalgia secondary to Morton's neuroma excision.  The examiner opined that the Veteran's currently diagnosed right foot disorder was not caused by, a result of or aggravated by her left knee disability.  She explained that it was more likely due to the Veteran's exercise regimen of running five miles every other day in 2000.  The examiner noted that Morton's neuroma was associated with irritation, pressure or injury of the nerve between the toes.  She reported that, at the time of the onset of her right foot symptoms, the Veteran stated her exercise regimen was running five miles a day for the first day, swimming the next day and continuing this regimen.  The examiner found that this kind of exercise activity was more consistent with causing a Morton's neuroma than favoring her left lower extremity by walking more on her right lower extremity.  She stated that increased use of the right lower extremity to favor the left knee more commonly would cause joint pain in the right knee or ankle over time.  The examiner also noted the Veteran's weight around the time of the injury was about 136 pounds and weight did not seem to be as much of a factor in relation to Morton's neuromas and more of a factor was the movement and compression of the metatarsal heads together, compressing and aggravating the nerve between the toes.  This, the examiner stated, was most likely accomplished by running, which she did a lot of at the time.  She also noted that standing for long hours at her job may have also contributed to aggravation of the nerve.  The examiner also opined that Morton's neuroma was not caused by or a result of military service.  She noted no complaints of right foot pain and service and no complaints of right foot problems until 2000, nine years after her active service.  She also noted the Veteran walked on the sides of her feet due to the pain and pressure on the balls of the feet caused, not because her knee was painful.  Based on her experience working with patients with knee problems and degenerative joint disease, she stated that walking on the sides of the feet was not a common trait and that a patient walked on the sides of his or her feet due to foot pain and not knee pain.  

After a review of the record, the Board concludes that entitlement to service connection for a right foot disorder, to include as secondary to a service-connected left knee disability, is not warranted.  In this regard, the Board finds that while the Veteran is currently diagnosed with right foot metatarsalgia secondary to Morton's neuroma excision, the satisfactory lay and medical evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed right foot disorder, and either her active service or her service-connected left knee disability.  

The Board notes that service treatment reports include notations of blisters on the right heel in September 1981 and a diagnosis of mild cellulitis of an unspecified foot in October 1981, such constitute skin disorders of the foot which the Veteran has not claimed.  Moreover, subsequent service treatment records are absent of any complaints or findings related to the Veteran's right foot during the rest of her first period of active service or during her second period of active service.  Thus, the evidence does not demonstrate that the Veteran's right foot disorder had its onset during her active service.  

The Board acknowledges the lay statements by the Veteran that her right foot disorder is due to her left knee disability, however, she is not competent to specify etiology of her right foot disorder as this would constitute a medical conclusion which she is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

The post-service medical evidence of record demonstrates that there is no competent and credible evidence of a right foot disorder in the medical record until October 2000, approximately nine years after the Veteran's separation from active service.  

Finally, the June 2011 VA examiner found the Veteran's currently diagnosed right foot disorder was not caused by, a result of or aggravated by her left knee disability and that Morton's neuroma was not caused by or a result of military service, explaining that the cause of the right foot disorder was more likely due to the Veteran's running five miles every other day in 2000.  The examiner supported her conclusions with medical factual information, the Veteran's history, an examination of the Veteran, a review of the record and her own expertise.  

Accordingly, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed right foot disorder and either her active service or her service-connected left knee disability.  Accordingly, service connection for a right foot disorder, to include as secondary to a service-connected left knee disability, is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ear hearing loss is denied.  

Service connection for a right foot disorder, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


